Citation Nr: 0001374	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  92-23 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for chronic bronchitis.

2. Entitlement to service conation for shortening of the left 
lower extremity.

3. Entitlement to service connection for bilateral hearing 
loss.

4. Entitlement to service connection for headaches.

5. Entitlement to service connection for sinusitis.

6. Entitlement to an evaluation in excess of 10 percent for 
left wrist carpal tunnel syndrome.

7. Entitlement to an evaluation in excess of 10 percent for 
right wrist carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1980 to 
January 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  In October 1994 and June 1996, the 
Board remanded the veteran's claims for further evidentiary 
development.  In October 1998, the RO granted her claim for 
service connection for irritable bowel syndrome (IBS) and 
assigned a noncompensable disability evaluation.  As a notice 
of disagreement or substantive appeal regarding a compensable 
rating for IBS is not of record, the Board will confine its 
determination to the issues as set forth on the decision 
title page. 


REMAND

In its June 1996 remand, the Board noted that, in an August 
1995 statement, the veteran said that she had been seen at 
the VA Medical Center in 1992, 1993, 1994 and 1995.  The 
Board instructed the RO to obtain copies of treatment records 
from the VA Medical Center.  In a July 1996 letter to the 
veteran, the RO requested that she identify the names, 
addresses and approximate dates of treatment for VA and non-
VA health providers who had treated her for her claims since 
discharge from service.  In an August 1996 response, the 
veteran said all requested documents had been submitted.

Thereafter, in November 1996, the RO received records from 
the Social Security Administration (SSA) that were compiled 
in conjunction with the veteran's application for SSA 
disability benefits.  These records, dated from 1990 to 1994, 
reflect treatment at the VA medical center in Tucson, Arizona 
and at Davis-Monthan Air Force Base (AFB) in Arizona.  
However, there is no indication that the RO requested 
treatment records from these facilities in conjunction with 
the veteran's claims on appeal.  Moreover, an October 1998 
supplemental statement of the case describes the SSA records 
as duplicative of evidence previously received and 
considered, but such previously received medical evidence 
does not appear to be associated with the claims folders.  
See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992)(VA had 
constructive notice of documents in its possession.)  See 
also Stegall v. West, 11 Vet. App. 268 (1998) (Where the 
remand orders of the Board were not complied with, the Board 
itself erred in failing to ensure compliance.)

The Board finds that VA had constructive notice of records of 
treatment of the veteran since her separation from service 
for treatment at the VA Medical Center in Tucson, Arizona and 
at Davis-Monthan AFB in Arizona.  Therefore, in the interest 
of due process, further efforts should be made to determine 
whether such records and others exist, and, if so, associate 
them with the other evidence in the claims file.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO should attempt to obtain and 
associate with the claims file any VA 
or service facility medical records 
recently described by the veteran.  In 
particular, the RO should request all 
treatment records from the VA Tucson 
and Davis-Monthan AFB facilities as 
identified in the documents received 
from the Social Security 
Administration.

2. The RO should then ensure that the 
requested development has been 
completed to the extent possible and 
again consider the issues of service 
connection for chronic bronchitis, 
shortening of the left lower 
extremity, bilateral hearing loss, 
headaches and sinusitis and increased 
evaluations for right and left wrist 
carpal tunnel syndrome.  The veteran 
should then be furnished with a 
supplemental statement of the case and 
be afforded the applicable opportunity 
to respond before the record is 
returned to the Board for further 
review.

The Board does not intimate any opinion as to the merits of 
the case at this time.  No action is required of the veteran 
until she is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












